Citation Nr: 1020536	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.

2.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1969, including combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
September 2009.  A transcript of this hearing has been 
associated with the claims file.

The Veteran's appeal was previously before the Board in 
October 2009 at which time the above-listed issues were 
remanded for additional development.  The Board finds that 
the requested development has been substantially accomplished 
and, therefore, it may proceed with adjudicating the 
Veteran's appeal.


FINDINGS OF FACT

1.  The Veteran's hypertension is not proximately due to, the 
result of or aggravated by his service-connected type II 
diabetes mellitus.

2.   The Veteran's hearing loss in the right ear is 
productive of a puretone threshold average no higher than 
51.25 with speech recognition ability no lower than 88 
percent.

3.  The Veteran's hearing loss in the left ear is productive 
of a puretone threshold average no higher than 53.75 with 
speech recognition ability no lower than 90 percent.

4.  The Veteran's bilateral hearing loss does not present an 
exceptional disability picture.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension is not secondary to his 
service-connected type II diabetes mellitus.  38 U.S.C.A. 
§§ 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  The criteria for an initial compensable disability rating 
for service-connected bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's claim for service connection for 
hypertension, notice was provided to the Veteran in November 
2005 and March 2006, prior to the initial AOJ decision on his 
claim.  Additional notice was provided to the Veteran in 
November 2009.  The Board finds that the notices provided 
fully comply with VA's duty to notify as to content and 
timing.  

With respect to the Veteran's appeal for an initial 
compensable disability rating for service-connected hearing 
loss, the Veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that, once service connection 
is granted, the claim is substantiated and additional notice 
is not required.  Thus any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  For the 
foregoing reasons, the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The Veteran was afforded VA examination on his 
claim in December 2006 and January 2010.  As previously 
discussed in the Board's October 2009 remand, the December 
2006 VA examiner's opinion was inadequate and, thus, a new 
examination was requested, which was conducted in January 
2010.  The Board finds that the January 2010 VA examination 
is adequate for rating purposes as the examiner reviewed the 
entire record and provided the requested medical opinions 
with complete rationale for the opinions rendered.  Thus, the 
Board may proceed with the Veteran's claim for service 
connection for hypertension without prejudice to the Veteran.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
May 2006 and again in January 2010 as he testified at his 
September 2009 hearing that his hearing had worsened since 
May 2006.  Significantly, the Board observes that he has not 
reported that his hearing loss has worsened since he was last 
examined in January 2010.  Thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection for Hypertension

The Veteran claims that his hypertension is secondary to his 
service-connected type II diabetes mellitus.  The Board notes 
that, at his hearing in September 2009, the Veteran conceded 
that he did not have elevated blood pressure in service and 
was never told to watch his blood pressure while he was on 
active duty.  Furthermore, he testified that he was not 
diagnosed to have hypertension until approximately six years 
ago.  Thus, the Board is not obligated to address whether 
service connection for hypertension is warranted on a direct 
basis.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (Where a fully developed record is presented to the 
Board with no evidentiary support for a particular theory of 
recovery, there is no reason for the Board to address or 
consider such a theory.).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

The Board acknowledges that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is 
considered competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify 
the medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

At his hearing in September 2009, the Veteran argued that his 
hypertension has been aggravated by his type II diabetes 
mellitus for which service connection was granted effective 
in July 2007 (when he filed his claim).  (See June 2008 
rating decision.)  As previously indicated, the Veteran 
underwent a VA examination in December 2006.  In its October 
2009 remand, however, the Board found that this examination 
was inadequate.  Although finding that the Veteran had 
hypertension, the examiner opined that it is probably not 
likely due to type II diabetes mellitus; however, the VA 
examiner questioned whether the Veteran had type II diabetes 
mellitus.  The Board noted that an actual diagnosis of type 
II diabetes mellitus is not seen in the VA treatment records 
until July 2007, and, thus, the VA examiner's opinion may 
have been based upon a lack of an actual diagnosis of type II 
diabetes mellitus.  Furthermore, the Board notes that the 
examiner's opinion only addressed causation and not 
aggravation.  For these reasons, the Board found that a new 
VA examination was in order and remanded the Veteran's claim.

The Veteran underwent VA examination again in January 2010.  
The Veteran reported that he was diagnosed to have 
hypertension in 2006 prior to being diagnosed to have type II 
diabetes mellitus.  The examiner rendered a diagnosis of 
hypertension.  He opined that the Veteran's hypertension was 
not caused by or a result of the diabetes for the following 
reasons:  (1) the Veteran stated he had diabetes two years 
after the hypertension was diagnosed; (2) the Veteran does 
not have renal disease, which is the primary traceable cause 
of hypertension; and (3) the Veteran's diabetes is based on 
one elevated glucose reading per chart (he noted that the 
Veteran did not refute this, is not treated with medication, 
and is considered to have mild diabetes which would not have 
the complications associated with the usual course of the 
disease).  

As for aggravation, the examiner opined that it is less 
likely than not that the Veteran's hypertension has been 
aggravated by his type II diabetes mellitus.  His rationale 
for this opinion is that, in order for diabetes to have 
aggravated hypertension it would have had to affect the 
disease where it is worsened beyond the usual progression of 
the disease, and this is not demonstrated by the records, the 
exam or the Veteran's history.

The Board finds that the VA treatment records support the 
examiner's conclusion that the Veteran's hypertension was 
diagnosed before his type II diabetes mellitus, although 
earlier than what the Veteran reported at the VA examination.  
The VA treatment records show a diagnosis of hypertension was 
first given in June 2002.  Blood pressure that day was 
measure as 156/96 mmHg.  He was placed on hydrochlorothiazide 
and given diet, weight and exercise instructions.  The 
earliest record of a diagnosis of type II diabetes mellitus 
is May 2007.  

The Board acknowledges that, although the VA examiner 
indicated there was no renal disease as the primary traceable 
cause of the Veteran's hypertension, the medical evidence 
does show that the Veteran has chronic kidney disease; 
however, the VA treatment records show that this had its 
onset in 1999 well before the onset of type II diabetes 
mellitus.  Thus, the Veteran's renal disease is clearly not 
caused by the Veteran's service-connected type II diabetes 
mellitus.  Furthermore, the VA treatment records show that 
the Veteran's chronic kidney disease was due to chronic use 
of naproxen for many years.  (See April 2008 nephrology 
clinic note.)  Thus, the VA treatment records support the 
examiner's opinion by failing to show a causal link between 
the Veteran's service-connected type II diabetes mellitus and 
his chronic kidney disease and his hypertension.

In addition, the Board acknowledges that, although the VA 
examiner appears to question the diagnosis of type II 
diabetes mellitus, the VA treatment records clearly show that 
the diagnosis was based on three fasting blood sugar readings 
(see May 2007 treatment note), that he has undergone Diabetic 
Education (see May through July 2007 treatment notes), and 
that he controls his type II diabetes mellitus with diet and 
exercise (see March 2008 pharmacy note).  The fact that the 
Veteran is able to control his type II diabetes mellitus with 
diet and exercise, however, supports the VA examiner's 
reasoning that the Veteran's type II diabetes mellitus is so 
mild that it could not have complicated his hypertension.

Furthermore, the Veteran testified at his hearing that a sign 
of his type II diabetes mellitus has aggravated his 
hypertension was that he has had additional medications for 
hypertension prescribed since the diagnosis of type II 
diabetes mellitus.  However, the Board notes that the VA 
treatment records show that the Veteran's hypertension was 
not well-controlled prior to him being diagnosed to have type 
II diabetes mellitus, that he was on both an antihypertensive 
medication and a diuretic, and that he was noncompliant with 
taking his medications and checking his blood pressure at 
home.  By March 2008 the Veteran's blood pressure was within 
goal on these two medications, and it was clearly well-
controlled on his medications at the time of the VA 
examination in January 2010.

Based on the foregoing, the overwhelming evidence fails to 
establish a causal link between the Veteran's hypertension 
and his service-connected type II diabetes mellitus.  In 
addition, the evidence fails to establish that the Veteran's 
service-connected type II diabetes mellitus has aggravated 
his hypertension.  The Board acknowledges the Veteran's 
sincere belief that his hypertension is either due to or has 
been aggravated by his service-connected type II diabetes 
mellitus; however, as a lay person, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his hypertension and his service-connected 
type II diabetes mellitus.

Thus, the competent medical evidence of record fails to 
establish that service connection is warranted for 
hypertension as secondary to service-connected type II 
diabetes mellitus.  The preponderance of the evidence is, 
therefore, against the Veteran's claim, and the benefit of 
the doubt is not for application.  Consequently, the 
Veteran's claim must be denied.

 III.  Increased Rating for Bilateral Hearing Loss

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Service connection for bilateral hearing loss was granted by 
rating decision issued in July 2006 and was evaluated as 
nondisabling (i.e., given a zero percent disability rating).  
The Veteran disagreed and is seeking a compensable rating for 
his service-connected bilateral hearing loss.  

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII.  Table VI correlates the average pure tone sensitivity 
threshold (derived from the sum of the 1000, 2000, 3000, and 
4000 Hertz thresholds divided by four) with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under certain circumstances, Table VIa is used to evaluate 
hearing loss.  The first is when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  38 C.F.R. § 4.85(c).  The second 
circumstance is when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86(a).  Finally, Table 
VIa may be used when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
38 C.F.R. § 4.86(b).  When either criteria are met under 
38 C.F.R. § 4.86, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  

The Veteran initially underwent VA audio examination in May 
2006.  On the audiological evaluation, pure tone thresholds, 
in decibels, were as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
50
55
50
48.75
LEFT
35
55
55
55
50

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

When applying these findings to Table VI, the numeric 
designation of the Veteran's hearing impairment for each ear 
is I.  Applying these numeric designations to Table VII, the 
result shows that only a zero percent evaluation for his 
bilateral hearing loss is warranted based on these 
examination findings.  

The Board notes that VA treatment records show the Veteran 
was seen for Audiology Consult in October 2005.  On 
audiological evaluation, the pure tone thresholds, in 
decibels, were almost identical to those obtained during the 
May 2006 VA examination.  However, the word recognition 
ability was vastly disparate from the speech discrimination 
test results at the May 2006 VA examination.  Word 
recognition ability at the October 2005 VA audiology consult 
was 84 percent in the right ear and 68 percent in the left 
ear.  However, these results cannot be used in rating the 
Veteran's service-connected bilateral hearing loss because 
the consult report fails to indicate that the Maryland CNC 
word list was used as required by 38 C.F.R. § 4.85(a).  VA 
treatment records after October 2005 are silent for 
complaints of or treatment for bilateral hearing loss.

At his hearing in September 2009, the Veteran testified that 
his hearing was probably worse than when it was last examined 
in May 2006.  He also testified that he had received 
treatment at Miracle Ear.  Thus, in October 2009, the Board 
remanded the Veteran's claim for additional development.  The 
Board notes that, although asked to provide VA with either 
the records from Miracle Ear or a release for VA to obtain 
them in a November 2009 letter, the Veteran did not respond.  
Thus, the Board finds no further duty upon VA to seek this 
records.

The Veteran was provided with a new VA audio examination in 
January 2010.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
55
50
55
51.25
LEFT
45
60
55
55
53.75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 90 percent in the left ear.

When applying these findings to Table VI, the numeric 
designation of the Veteran's hearing impairment in the each 
ear is II.  Applying these numeric designations to Table VII, 
the result shows that only a zero percent evaluation for his 
bilateral hearing loss is warranted based on these 
examination findings.  

At this point, the Board notes that the audiometric test 
results do not demonstrate that the Veteran has an 
exceptional pattern of hearing impairment such that the 
provisions of 38 C.F.R. § 4.86 would apply in evaluating the 
Veteran's bilateral hearing loss.  Thus, evaluation under 
these special provisions is not warranted.

As application of the audiometric test results to the rating 
provisions set forth in 38 C.F.R. § 4.85 do not result in a 
compensable disability rating, the preponderance of the 
evidence is against finding that a higher disability rating 
is warranted for the Veteran's bilateral hearing loss on a 
schedular basis.  

Finally, the Board must consider whether the Veteran's 
disability picture is so exceptional that his claim should be 
referred for consideration of an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b).  It is generally 
provided that the rating schedule will represent, as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from a 
service-connected disability.  38 C.F.R. § 3.321(a).  In the 
exceptional case, however, to accord justice, where the 
schedular evaluations are found to be inadequate, the 
Secretary is authorized to approve, on the basis of the 
criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that disability 
are inadequate.  In other words, whether the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  In doing so, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.   

The Board finds that the evidence fails to establish that the 
Veteran's disability picture is so exceptional that the 
available schedular evaluations are inadequate to compensate 
him for his service-connected bilateral hearing loss.  At the 
October 2005 VA audiology consult, the Veteran indicated his 
chief complaint was an increased need for his wife and others 
to have to repeat themselves to him.  After examination, the 
audiologist noted that the Veteran's hearing loss will likely 
present him with considerable difficulty understanding speech 
at distances greater than 6 to 10 feet, particularly in 
groups and background noise and recommended hearing aids.  At 
the May 2006 and January 2010 VA examinations, the Veteran's 
chief complaint was difficulty hearing conversation.  In 
addition, at the September 2009 hearing, the Veteran 
testified that, without his hearing aids, he has to keep 
asking people what they say.  He stated that he cannot where 
his hearing aids at work because of the dust and dirt and 
everything like that so he has to keep asking the guys what 
they say.  

The Board finds that this evidence fails to show that the 
Veteran's bilateral hearing loss has resulted in marked 
interference with his employment.  At most, it causes him to 
have to have people repeat themselves.  He has not alleged 
such things as losing time from work, disciplinary actions, 
loss of promotion opportunities, etc., as a result of his 
bilateral hearing loss.  Furthermore the Veteran has not 
shown that his bilateral hearing loss has required frequent 
or prolonged periods of hospitalization or treatment that 
have interfered with his employment.  The only complaint the 
Veteran has is that, without his hearing aids, he has 
difficulty understanding conversation and, therefore, has to 
ask people to repeat themselves, which would appear to be 
normal given the mild level of the Veteran's disability.  The 
Board concludes, therefore, that the evidence fails to 
establish that an exceptional disability picture exists.  The 
preponderance of the evidence is, therefore, against referral 
of the Veteran's claim for consideration of an extraschedular 
disability rating.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a compensable disability rating for his service-connected 
bilateral hearing loss.  The preponderance of the evidence 
being against the claim, the benefit of the doubt doctrine is 
not for application.  Consequently, the Veteran's claim must 
be denied.


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus is 
denied.

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


